Shaw, C. J.
It appears to the court that these instructions were correct. The release was under seal, and therefore imported a consideration. The only question of law, if the release was valid, was, whether it was delivered; and upon the evidence we can entertain no doubt that it was.
There is no pretence that this release was delivered to Hubbard as an escrow, to take effect only as the releasor’s deed, upon a future delivery by the depositary to the releasee. The delivery was absolute as the releasor’s deed, to take effect upon a contingency ; but when the contingency happened, it became absolute as the releasor’s deed, by relation, as from the first delivery, and it was not in the releasor’s power to revoke or in any way recall it. This point, we think, is settled upon well established authorities, which might be much multiplied. Wheelwright v. Wheelwright, 2 Mass. 447. Foster v. Mansfield, 3 Met. 412.
The condition on which the release was to be delivered by Hubbard, as the releasor’s deed, was not that the pardon should be determined within any time specified. All the releasees and other friends could do, was to take the proper measures for procuring a pardon; the time within which it should be done must necessarily depend on other parties. The release became absolute, and, by the terms on which it was deposited with Hubbard, was to be delivered by him, as soon as the pardon should be obtained.
It appears to us, that the only serious ground upon which the validity of this release can be called in question is, that it is against public policy for individuals to use their right and *528power as citizens to petition for a pardon for a convict, upon any pecuniary or valuable consideration. But, after all, this must depend upon the circumstances of the particular case. We can easily conceive of a case where a promise by a convict, to a person supposed to have some influence with the executive, to pay money for the exercise of such influence in obtaining a pardon, would be void in point of law, as contrary to public policy, and to fair and upright dealing in public affairs.
But what are the circumstances of this case? The release itself shows, that the liquors had been seized and destroyed, under a judicial decision, as a legal penalty against the releasor; but that doubts had arisen whether that law was constitutional. If it was not, then he might have a suit for damages against the magistrates, the complainants, the executive officers, who actually executed the judgment and destroyed the liquors. The purpose of this release was to quiet their claims for extreme damages. But at the same time that the liquors were adjudged to be destroyed as a penalty for a violation of law, by force of the same law he was subjected to a personal penalty by imprisonment. Now it seems to us that it would be right and fit for those who were acquainted with all these circumstances, on being satisfied that the convict would relinquish this extreme claim for pure damages against those who acted, as they supposed, under the justification of the law, and in conformity with their duty, to apply to the executive to pardon the convict from the whole or part of the personal penalty; and that it would not be wrong or against public policy for the executive to receive and take such representations into consideration, in the exercise of his high prerogative. Exceptions overruled.